Citation Nr: 0809721	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an effective date earlier than February 
14, 2005, for an increased evaluation to 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 14, 
2005, for the grant of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a claim for an 
increased disability rating for PTSD (from 50 percent to 70 
percent) and for entitlement to TDIU.  The effective date 
assigned for both issues was February 14, 2005.  The veteran 
disagrees with the effective dates assigned.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  VA received the veteran's claims for an increased rating 
for PTSD and entitlement to TDIU on February 14, 2005.

3.  There is no evidence demonstrating a factually 
ascertainable increase in the veteran's service-connected 
PTSD within one year prior to February 14, 2005.

4.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to February 14, 2005.

5.  The evidence does not show that the veteran's service-
connected PTSD precluded employment prior to February 14, 
2005.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 
2005 for the grant of an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

2.  The criteria for an effective date earlier than February 
14, 2005, for an award of TDIU have not been met.  38 
U.S.C.A. § 5110 (West. 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be  assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for an increased rating for PTSD and 
entitlement to total disability rating based on individual 
unemployability in correspondence sent to the veteran in 
March 2005 and April 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
In particular, the April 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA medical treatment records, and 
the report of a VA examination.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim for earlier effective dates.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

Earlier effective date for PTSD (rated as 70 percent 
disabling)

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date.  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA, must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms 'claim' and 'application' mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r). 

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157. 

The veteran contends he is entitled to an effective date 
earlier than February 14, 2005, for the grant of an increased 
disability evaluation for his service-connected PTSD.  The 
Board has considered his contentions, but finds however, that 
there is no legal basis for the award of an earlier effective 
date for the increased disability evaluation.

Based upon a review of the cumulative evidence, the Board 
finds that an effective date earlier than February 14, 2005 
for the increased rating for PTSD is not warranted.  The 
veteran's claim for increase was received at the RO on 
February 14, 2005.  A review of the record reveals no formal 
or informal communication in writing by, or on behalf of the 
veteran, requesting a determination of entitlement or 
evidencing a belief in entitlement to an increased disability 
rating, prior to this date.  Based largely on medical 
findings reported at an April 2005 VA examination, the RO 
granted an increased disability evaluation of 70 percent for 
the veteran's service-connected PTSD.  Since the claim for an 
increased rating was not received at the VA until February 
14, 2005, this is the earliest possible effective date 
provided by law.

The Board has also considered whether an increase was 
factually ascertainable during the year prior to receipt of 
the increased rating claim.  Based upon the evidence, it is 
not shown that the veteran's PTSD symptoms increased to a 
level of severity sufficient for the assignment of a 70 
percent schedular rating, during the period under review.  

A disability evaluation of 70 percent for PTSD requires 
evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A VA outpatient treatment record dated in January 2004 
reveals that the veteran's PTSD symptoms had improved with 
medication.  While a clinical note dated in March 2004 shows 
the veteran had recently been fired from his job for failing 
to report for three weeks; this was not related to increased 
PTSD symptomatology.  Rather, his three-week absence was due 
to low back pain secondary to a work-related injury in 
December 2003.  The records reveals that the veteran stated 
to VA personnel that he had seen a private physician who 
certified that he was disabled due to this back injury.  He 
also noted that he had recently begun receiving checks for 
short-term disability.  The veteran denied symptoms of 
depression at that time.  

Additional VA records dated in September 2004 reveal that the 
veteran did not attend the Vet Center on a regular basis and 
was considered to be stable on his current complex 
psychotropic medication regimen.  The veteran reported that 
he was sleeping better and was even working with his 
estranged wife towards reconciliation.  His GAF score was 45 
at that time.  Another treatment record dated in December 
2004 reveals that the veteran reported increased flashbacks 
and nightmares secondary to the escalation of hostilities in 
Iraq, as shown on the news and in news headlines.  Upon 
evaluation, the veteran appeared to be tense and anxious.  He 
was neatly dressed and groomed.  His speech was short and 
directed; his eye contact was good; and he was alert and 
oriented times three.  There were no flight of ideas, 
looseness of association, or overt psychotic symptoms.  The 
veteran's mood was down and his affect was mildly 
constricted.  There were no homicidal or suicidal ideations, 
ideas or plans.  The GAF score was 40.  

In sum, in the one-year period prior to February 14, 2005, 
the evidence does not reflect any of the following:  suicidal 
ideation; obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Absent a showing of these symptoms (indicative of 
severe PTSD warranting a 70 percent rating) prior to February 
14, 2005, there is no basis for awarding an effective date 
for the veteran's increased rating prior to the date of his 
claim for increase.

With regard to the GAF scores reported in the year from 
February 14, 2004 to February 14, 2005, the Board notes that 
the totality of the evidence compels a finding that an 
increased rating is not warranted on those scores alone.  
Significantly, the Board notes that VA treatment records 
dated between April 2000 and December 2003 show that the 
veteran consistently had a GAF score of 45.  Thus, the GAF 
score of 45 noted in the September 2004 record does not 
reflect an increase in PTSD symptoms.  Moreover, although a 
GAF of 40 was noted in a December 2004 record, the cumulative 
evidence does not support an increased rating.  At worst, 
scores from 31-40 indicate some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  The Board notes, however, that the GAF score is but 
one piece of persuasive medical evidence, and an increased 
rating is not based upon GAF scores alone.  Here, the absence 
of such symptoms as suicidal ideation, severe obsessional 
rituals, neglect of personal appearance and hygiene, or an 
inability to maintain a job due to these or other noted PTSD 
symptoms - is evidence that the veteran's GAF score of 40, in 
and of itself, does not support an increased rating.

The Board also notes that although the veteran was separated 
from his job in 2004, this appears to have been due to his 
back problems, not to his service-connected PTSD symptoms.  A 
VA Form 21-4192, completed by the veteran's former employer 
in March 2005, reveals that the veteran was unable to perform 
his job as a machinist due to his problems with his back.  It 
was indicated that when the veteran initially reported his 
back problem he was moved to a different machine for a while 
in an attempt to alleviate heavy lifting.  Apparently, this 
was not sufficient and the veteran left his employer in 
February 2004.  He was awarded both short term disability 
beginning in March 2004, and long term disability beginning 
in May 2004.

Since it is not factually ascertainable that an increase in 
disability occurred within one year prior to the receipt of 
the veteran's claim for an increase; the veteran is not 
entitled to the award of the 70 percent rating prior to the 
receipt of his claim on February 14, 2005.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
and his an effective date prior to February 14, 2005, for the 
award of a 70 percent rating for PTSD is denied.  


Earlier effective date for TDIU

The effective date rules for an increased compensation claim 
also apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).  The effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The veteran contends that he is entitled to an effective date 
earlier than February 14, 2005, for the grant of his TDIU 
award.  The Board has carefully reviewed all of the evidence 
of record, but finds that the assignment of an effective date 
earlier than February 14, 2005 is not warranted.

It is initially noted that in a June 1997 rating action, the 
RO denied a claim of entitlement to TDIU.  The veteran did 
not appeal this decision and thus, it became final.  See 38 
C.F.R. § 20.201 (2007).  There is no indication of any other 
unadjudicated formal or informal claim for TDIU prior to 
February 14, 2005.  There have been no specific claims (nor 
any indication in the record) that any prior rating action 
should be revised due to clear and unmistakable error.   

The instant formal claim for TDIU was received at the RO on 
February 14, 2005.  On his VA Form 21-8940, Application for 
Compensation Based on Unemployability, the veteran stated he 
had been too disabled to work since February 12, 2004, when 
he separated from his position as a machinist on workmen's 
compensation disability.  The veteran stated that his 
disability began to affect his full time employment in 
December 2003.  He noted in the remarks section that he took 
three medications for his PTSD and their side effects 
impaired his ability to function, and it was impossible for 
him to work.  Also on this form, the veteran indicated that 
he was a high school graduate with one year of college.  He 
worked as an assembler from March 1996 to August 1998; as a 
delivery driver from November 1998 to June 1999; and as a 
machinist from January 2001 to February 2004.  In all 
positions he worked full-time, 40 hours per week.   

Based upon a thorough review of all the evidence of record 
for this time period, the Board finds entitlement to an 
earlier effective date for the award of entitlement to TDIU 
is not warranted.  Prior to February 14, 2005, service 
connection was in effect for PTSD, rated 50 percent disabling 
and a scar, rated as noncompensably (0 percent) disabling.  
The combined rating was 50 percent.  Prior to February 14, 
2005 then, the combined rating for the veteran's multiple 
service-connected disabilities was less than total and the 
veteran did not meet the percentage criteria for a TDIU under 
38 C.F.R. § 4.16(a).  Therefore, the only way that the 
veteran would be entitled to an effective date earlier than 
February 14, 2005 is if the evidence shows that he was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities prior to 
February 14, 2005.  See 38 C.F.R. § 4.16 (2007).  

VA outpatient treatment records from February 14, 2004 to 
February 13, 2005 are of particular interest.  While a few VA 
treatment records discuss the veteran's ongoing problems with 
PTSD, at no time was it suggested that the veteran was 
unemployable due to the service-connected PTSD symptoms, or 
that the medications taken for PTSD caused impairment which 
interfered with his ability to obtain or maintain employment.  
A treatment note dated in March 2004 reveals that the veteran 
presented with complaints of low back pain secondary to a 
work-related injury which had occurred in December 2003.  The 
veteran indicated to VA personnel that a private physician 
certified that he was disabled due to this back injury; and 
further stated that he had recently begun receiving checks 
for short-term disability.  He denied symptoms of depression.  
Another VA record dated in September 2004 shows that the 
veteran was stable on his complex regimen of three 
psychotropic medications.  The records also show that the 
veteran had begun long-term treatment for his non-service-
connected hepatitis and was warned that the side effects from 
those medications could increase symptoms of depression, 
fatigue, and mood changes.  

The veteran's wife submitted a statement in March 2005 
indicating that the veteran's PTSD had worsened over the past 
2 years.  She noted he had been involved in five car 
accidents and had received numerous traffic citations for 
various moving offenses.  The veteran's wife also stated that 
the veteran avoided war-related programs as it increased his 
nightmares, sleep impairment and mood swings.  These 
statements do not address employability, and even if they had 
the Board notes that the veteran's spouse is not a medical 
provider and not competent to address whether the veteran's 
PTSD prevented his ability to maintain employment.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The record otherwise contains no evidence of that the veteran 
was unable to work due to the service-connected PTSD prior to 
February 14, 2005.  It was not until April 2005, when the 
veteran was evaluated at a VA examination in connection with 
his claim for an increased rating, that medical evidence 
showed he was unable to obtain or maintain employment due to 
his PTSD.  During this examination, the veteran reported that 
he felt sedated throughout the day and had poor 
concentration.  He also reported increasing irritability and 
sleep impairment; nightmares two to three times a week, 
intrusive thoughts, and anxiety.  The veteran also stated he 
startled easily, was hypervigilant, and avoided crowds.  He 
also reported a volatile temper.  Based upon a clinical 
evaluation, the examiner opined the veteran had serious 
psychosocial functioning.  Moreover, the veteran's 
impulsivity, difficulty with his temper, irritability, 
inability to sustain established long-standing relationships, 
and difficulty getting along with others, render him not 
capable of employment, either active or sedentary, at this 
time.  His reported GAF score was 45.  

The April 2005 examination report is the earliest evidence in 
the record showing the veteran was unable to obtain 
employment due to the service-connected PTSD.  On the basis 
of that examination, the RO awarded a total disability rating 
based on individual unemployability.  Again, there is no 
probative evidence that he was unemployable as a result of 
his service-connected disabilities prior to that time.  It is 
again noted that the veteran's former employer certified in 
March 2005, that the veteran separated from employment 
because of his non-service-connected back problems.  It is 
otherwise not factually ascertainable that the veteran was 
unemployable prior to February 14, 2005, due solely to 
service-connected disabilities.  38 C.F.R. § 4.16.  
Accordingly, an effective date prior to February 14, 2005 is 
not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to an effective date earlier than February 14, 
2005, for an increased evaluation for PTSD is denied.

Entitlement to an effective date prior to February 14, 2005 
for the grant of entitlement to a TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


